                         Case 4:19-cv-01843-KAW Document 51 Filed 01/31/20 Page 1 of 3



                  1    DENISE M. MINGRONE (SBN 135224)
                       dmingrone@orrick.com
                  2    ROBERT L. URIARTE (SBN 258274)
                       ruriarte@orrick.com
                  3    ORRICK, HERRINGTON & SUTCLIFFE LLP
                       1000 Marsh Road
                  4    Menlo Park, CA 94025
                       Telephone:     650 614 7400
                  5
                       ROBERT M. LOEB (pro hac vice pending)
                  6    rloeb@orrick.com
                       JAMES A. FLYNN (pro hac vice pending)
                  7    jflynn@orrick.com
                       ORRICK, HERRINGTON & SUTCLIFFE LLP
                  8    1152 15th Street NW
                       Washington, DC 20005
                  9    Telephone:    202 339 8475
                10     Attorneys for Proposed Intervenor
                       SYNOPSYS, INC.
                11

                12                            IN THE UNITED STATES DISTRICT COURT

                13                              NORTHERN DISTRICT OF CALIFORNIA

                14                                         OAKLAND DIVISION

                15     THE CENTER FOR INVESTIGATIVE                  Case No. 4:19-cv-01843-KAW
                       REPORTING AND WILL EVANS,
                16                                                   SYNOPSYS, INC.’S LR 3-12
                                        Plaintiffs,                  ADMINISTRATIVE MOTION TO
                17                                                   CONSIDER WHETHER CASES
                              v.                                     SHOULD BE RELATED
                18
                       U.S. DEPARTMENT OF LABOR,
                19
                                        Defendant.                   Judge: Hon. Kandace A. Westmore
                20

                21

                22

                23

                24

                25

                26

                27

                28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP
                                                                                SYNOPSYS’ ADMIN. MOT. TO CONSIDER
                                                                                WHETHER CASES SHOULD BE RELATED
                                                                                                 4:19-CV-01843-KAW
                         Case 4:19-cv-01843-KAW Document 51 Filed 01/31/20 Page 2 of 3



                  1           Pursuant to Civil Local Rule 3-12, Synopsys, Inc. files this Administrative Motion to

                  2    Consider Whether Cases Should be Related. Prior to filing this Motion, counsel for Synopsys,

                  3    Inc. reached out to counsel for the parties in an effort to obtain a stipulation regarding related case

                  4    status. Counsel for the Department of Labor concurs that the cases are related, however, at the

                  5    time of this filing, counsel for Plaintiffs has not provided their position.

                  6           Synopsys respectfully submits that its recently filed case, Synopsys, Inc. v. U.S.

                  7    Department of Labor, N.D. Cal. Case No. 3:20-cv-00693-LB (“Synopsys Action”) should be

                  8    related to this action, The Center for Investigative Reporting and Will Evans v. U.S. Department

                  9    of Labor, N.D. Cal. Case No. 4:19-cv-91843 (“CIR Action”) because both actions involve the
                10     same parties and entail overlapping factual and legal issues.

                11            Under the Court’s local rules, an action is related to another when “(1) The actions

                12     concern substantially the same parties, property, transaction, or event; and (2) It appears likely

                13     that there will be an unduly burdensome duplication of labor and expense or conflicting results if

                14     the cases are conducted before different Judges.” N.D. Cal. Civil Local Rule 3-12. Civil Local

                15     Rule 3-12 establishes that the Synopsys Action and CIR Action are related and should be

                16     consolidated. First, both actions involve the rights and duties of DOL, CIR plaintiffs, and

                17     Synopsys. Second, both actions involve the same property: Synopsys EEO-1 data. Third, both

                18     actions concern the same transactions: CIR plaintiffs’ FOIA request regarding Synopsys EEO-1

                19     data and the DOL’s response thereto. Fourth, it is certain that there will be duplication of labor if
                20     two different Judges preside over the Synopsys Action and CIR Action, because the issues

                21     presented are essentially identical. Fifth, there is a risk of inconsistent results absent

                22     consolidation. A victory for Synopsys in the Synopsys Action would directly conflict with the

                23     current judgment in the CIR Action.

                24            For the reasons stated above, Synopsys respectfully submits that the Synopsys Action and

                25     CIR Action should be related under Local Civil Rule 3-12.

                26

                27

                28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP
                                                                                              SYNOPSYS’ ADMIN. MOT. TO CONSIDER
                                                                           -1-                WHETHER CASES SHOULD BE RELATED
                                                                                                               4:19-CV-01843-KAW
                          Case 4:19-cv-01843-KAW Document 51 Filed 01/31/20 Page 3 of 3



                     1   Dated: January 31, 2020              Respectfully submitted,

                     2                                        ORRICK, HERRINGTON & SUTCLIFFE

                     3

                     4
                                                              By: /s/ Denise M. Mingrone
                     5                                            Denise M. Mingrone

                     6                                            Attorneys for Proposed Intervenor
                                                                  SYNOPSYS, INC.
                     7

                     8

                     9
                10

                11

                12

                13

                14

                15

                16

                17

                18

                19
                20

                21

                22

                23

                24

                25

                26

                27

                28
ORRICK, HERRINGTON                                                           SYNOPSYS’ ADMIN. MOT. TO CONSIDER
 & SUTCLIFFE LLP
                                                            -2-              WHETHER CASES SHOULD BE RELATED
                                                                                              4:19-CV-01843-KAW
